COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                   §
 THE STATE OF TEXAS,                                                No. 08-18-00215-CR
                                                   §
                                 Appellant,                            Appeal from the
                                                   §
 V.                                                                  384th District Court
                                                   §
 ALFRED CORRAL,                                                   of El Paso County, Texas
                                                   §
                                  Appellee.                          (TC# 20170D02456)
                                                   §

                                   MEMORANDUM OPINION

          The State of Texas has filed a motion to dismiss its appeal pursuant to Rule 42.2(a). This

rule permits an appellate court to dismiss a criminal appeal on the appellant's motion at any time

before the court’s decision. TEX.R.APP.P. 42.2(a). We grant the motion and dismiss the State’s

appeal.



February 5, 2019
                                               YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)